ICJ_046_SouthWestAfrica_ETH_ZAF_1966-07-18_JUD_01_ME_04_EN.txt. 216

DISSENTING OPINION OF VICE-PRESIDENT
WELLINGTON KOO

I regret to be unable to concur in the Judgment of the Court which
“finds that the Applicants cannot be considered to have established any
substantive right or legal interest appertaining to them in the subject-
matter of the present claims”. Nor am J able to agree with the reasons
upon which it is based. Pursuant to Article 57 of the Statute I propose
to state the grounds for my dissent.

I

In the first phase of the instant cases, it will be recalled, the Govern-
ment of South Africa, in response to the Applications and Memorials
of Ethiopia and Liberia, filed four preliminary objections, submitting
“that the Governments of Ethiopia and Liberia have no locus standi
in these contentious proceedings and that the honourable Court has
no jurisdiction to hear, or adjudicate upon, the questions of law and fact
raised in the Applications and Memorials ...”. The third objection as
finally presented in the oral proceedings of 1962 states that:

“the conflict or disagreement alleged by the Governments of
Ethiopia and Liberia to exist between them and the Government
of the Republic of South Africa, is by reason of its nature and
content not a ‘dispute’ as envisaged in Article 7 of the Mandate
for South West Africa, more particularly in that no material interests
of the Governments of Ethiopia and/or Liberia or of their nationals
are involved therein or affected thereby’’.

The Court by its Judgment of 21 July 1962 rejected all the four ob-
jections and stated separate reasons for each rejection. With reference
to the third objection, the Court stated, inter alia:

“For the manifest scope and purport of the provisions of this
Article indicate that the Members of the League were understood
to have a legal right or interest in the observance by the Mandatory
of its obligations both toward the inhabitants of the Mandated
Territory, and toward the League of Nations and its Members.”
(C.J. Reports 1962, p. 343.)

In its operative clause the Judgment states that ““The Court, by eight
votes to seven, finds that it has jurisdiction to adjudicate upon the
merits of the dispute”.

The principal question considered in the present Judgment is, again,
whether the Applicants in the instant cases have a legal right or interest

214
217 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

in the subject-matter of their claims. The Judgment finds that the
Applicants have no such right or interest in the performance provisions
of the Mandate for South West Africa. It seëms to me that the main
arguments in support of this finding are largely derived from the concepts
of guardianship or tutelle in municipal Jaw with its restricted notions of
contract, parties and interests.

But the mandates system, while it bears some resemblance to, and
was probably inspired by, the concept of guardianship or tutelle in
private law, the similarity is very limited. Unlike the municipal law
concept with its simple characteristics and limited scope, the mandates
system has a complex character all of its own, with a set of general
and particular obligations for the mandatory to observe or carry out,
and with a scheme of multiple control and supervision by the League
of Nations with its Council, Assembly, member States and the Permanent
Mandates Commission and with judicial protection in the last resort
by the Permanent Court. It is a novel international institution. Nothing
of the kind had existed before. It is sui generis.

At this juncture J think a few words about the historical background
of the creation of the mandates system will be useful to enabie a full
understanding and appreciation of its nature, spirit and purport. As
we all know, it was President Wilson, author of the. Fourteen Points,
who first made the radical proposal in the Council of Ten of the Versailles
Peace Conference to renounce in fact the time-honouréd -principle of
annexation by conquest and to set up in its stead a new international
mandates system to be operated by the League 6f Nations and based
upon the concept of a sacred trust entirely in the interest of the inhabi-
tants of the territories to be thus placed under mandate. He had at
first even proposed direct administration by the League of Nations of
the territories taken from the Central Powers. He advocated the mandates
system so strongly as to make it practically a sine qua non in the peace
settlement. It was, however, opposed at first with equal firmness by
some of his principal allies in the war, notably some of the British
Dominions. The confrontation of the two opposing theses became so
serious as to constitute not only a deadlock but even to threaten for a
time the break-up of the Peace Conference. It was largely through the
conciliatory efforts of Lloyd George that an agreement was finally
reached on this difficult question.

The resulting compromise was that the “securities for the performance
of this trust should be embodied in this Covenant” of the League of
Nations. While paragraphs 7 and 9 of Article 22 of this instrument
provide respectively for the rendering to the Council of the League
an annual report by the mandatory “in reference to the territory com-

215
218 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

mitted to its charge” and for the constitution of a permanent commission
“to receive and examine the annual reports of the Mandatories and to
advise the Council on all matters relating to the observance of the
Mandates’’, not all securities were speiled out in the same instrument.
On the contrary by paragraph 8 “the degree of authority, control or
administration to be exercised by the Mandatory shail, if not previously
agreed upon by the Members of the League, be expressly defined in
each case by the Council”. Thus, for example, Article 6 of the Mandate
for South West Africa provides for the making of annual reports by
the Mandatory “to the satisfaction of the Council”, and Article 7 of the
same Mandate provides in the first paragraph that “‘the consent of the
Council of the League of Nations is required for any modification
of the terms of the present Mandate” and in the second paragraph (the
adjudication clause) that—

“The Mandatory agrees that, if any dispute whatever should arise
between the Mandatory and another Member of the League of
Nations relating to the interpretation or the application of the
provisions of the Mandate, such dispute, if it cannot be settled by
negotiation, shall be submitted to the Permanent Court of Inter-
national Justice provided for by Article 14 of the Covenant of the
League of Nations.”

The whole system was inspired by, and built upon, the cardinal
purpose of protecting and promoting the welfare of the peoples of the
territories placed under mandate. It constituted an international joint
enterprise, the success of which was predicated upon the co-operation
of all the parts and parties to it under the League—the Council, the
Permanent Mandates Commission, the Assembly, the member States
and the mandatories. In order to ensure success various securities
were provided both in Article 22 of the Covenant and in the respective
mandate instruments. The examination and consideration of the man-
datories’ annual reports on the administration of their respective terri-
tories under mandate by the Council with the assistance and advice
of the Permanent Commission and the discussion and debate in the
annual session of the Assembly on the chapter on mandate administra-
tions in the Council’s own yearly report, in both cases with the partici-
pation of the representatives of the Mandatory Powers, constituted the
normal operation of the supervisory functions of the League of Nations.
The harmonious and effective working of the securities for the protection
of the overriding interests of the inhabitants of the mandated territories
manifestly depended: upon the whole-hearted co-operation of the
mandatory States. But, in view of paragraph 5 of Article 4 of the Cove-
nant requiring representation of a Member at any meeting of the Council
during the consideration of matters specially affecting the interests of
that Member of the League; paragraph 6 of the same provision con-
ferring the right to cast one vote, and paragraph 1 of Article 5 of
the same instrument requiring “‘the agreement of all the Members of the
League represented at the meeting” for decisions at any meeting of the

216
219 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

Assembly or the Council, the authors of the mandates system could not
have been unaware of human frailties and therefore the unrealistic
nature of any hope and faith on their part that every mandatory could
always be relied upon to show an identity of views with the Council
on a given matter relating to the particular mandate, or to manifest
a never failing spirit of accommodation to yield to the views of the
Council in the interest of the peoples of the territories under mandate.
To meet such a contingency, however rare it might be, and equally
conscious of the primary purpose of the mandates system, the authors
of the mandate instruments, appointed by the Principal Allied and
Associated Powers in 1919, introduced the adjudication clause first in
“B’ mandates and later in ‘C’ mandates, and used the same text for both
categories, in order to provide a means of judicial protection of the
interests of the said inhabitants through the exercise by individual
Members of the League of their substantive right or legal interest in
the observance of the mandate obligations toward them by the respective
mandatories.

In other words the legal right or interest of the League Members
individually as well as collectively through the Assembly of the League
in the observance of the mandates by the mandatories originated with
and inherent in the mandates system, as has been demonstrated above,
and an adjudication clause was inserted in each mandate not to confer
this right or interest, which is already necessarily implied in Article 22
of the Covenant and in the mandate agreement, but to bear testimony
to its possession by the League Members and to enable them, if need
be, to invoke in the last resort, judicial protection of the sacred trust.

That the above finding of the Applicants’ possession of a legal right
or interest in the performance of the Mandate for South West Africa is
correct is also borne out by the provision and language of Article 7 (2),
the text of which has already been cited earlier.

This right or interest is not, as affirmed in effect by the Judgment,
limited to the material or national interests of the individual League
Members as provided for in Article 5 of the Mandate for South West
Africa relating to freedom of missionaries “to enter into, travel and
reside in the territory for the purpose of prosecuting their calling”.
The broad, plain and comprehensive language of the provision implies
that the content and scope of the legal right or interest of the Members
of the League of Nations is co-extensive with the obligations of the
Mandatory under the Mandate; it is not restricted to the content of the
said Article 5.

If it were to be interpreted as so limited, such interpretation would
obviously be incompatible with the all-embracing term “the provisions
of the Mandate’. If it had been intended by the authors of the instrument
to be so restricted in meaning and content, it would have been a simple

217
220 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

thing to mention “Article 5’ instead of the actual term “‘the provisions
of the Mandate’’—as stated in the compromissory clause. There is a
Chinese proverb put in the form of a question: Why write a long and
big essay on such a small subject? The alleged limited purport and
scope of the terms employed in Article 7 (2), such as the term “any
dispute” or the “provisions of the Mandate”, if the allegation were well-
founded, would certainly make the actual language of the compromissory
clause appear to be extravagant. And yet we know as a fact that the
draft ‘B’ and ‘C’ mandates, both containing a similarly worded com-
promissory clause, were considered by several bodies of the Paris Peace
Conference composed of eminent statesmen over a period of several
months, such as the Milner Commission and the Council of Heads of
Delegations in Paris and later by the Council of the League of Nations—
all deeply concerned in the matter of the mandates and the proposed
mandates system. In fact, within the membership of these bodies, most,
if not all, of the principal mandatory Powers were represented.

Moreover, before the draft ‘B’ and ‘C’ mandates were sent to the
Council of the League of Nations, they had also been referred to the
legal experts of the Drafting Committee of the Peace Conference for
the purpose of putting them into the proper legal form. Though these
experts were not called upon to discuss the content of the drafts, it is
reasonable to assume that if the purport of the compromissory clause
had been understood by them to be something much more limited than
the actual language employed in the drafts, they would certainly have
suggested some revision. But they did not make any such suggestion and
left the broad, comprehensive language of the clause as it had been
presented to them.

Furthermore, the origin of the compromissory clause and the evolution
of its present form of wording as to its content is also significant and
throws light on the intention of its authors. As brought out in the separate
opinion of Judge Jessup appended to the 1962 Judgment, the compro-
missory clause was first proposed in the United States’ alternative draft
for ‘B’ mandates submitted to the Milner Commission. The representa-
tives of Great Britain and France “‘both said that they had no objection
to the principle of recourse to the international Court” but they objected
to the grant of a right to individuals to invoke the jurisdiction of the
Court for decision relating to infractions of the rights conferred on
them by certain provisions of the draft mandates. However, further
discussion resulted in the deletion of the references to the specific articles
concerning rights of individuals. All this related to the draft for ‘B’
mandates, which was, after revision, duly approved by the Commission.
Shortly afterwards, a draft was adopted to serve as a pattern for ‘C’
mandates with a paragraph concerning reference to the Court which
“was identical with the first paragraph of the United States’ draft”,
which had embodied the principle of recourse to the international
Court and to which the British and French representatives had said that
they had no objection. (See Judge Jessup’s separate opinion, 1.C.J.

218
221 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

Reports 1962, p. 388.) The revision by the Council of the League of
Nations of the phrase “any dispute whatever between the members of
the League of Nations ...” into the phrase now found in Article 7,
namely “if any dispute whatever between the Mandatory and another
Member of the League of Nations’ was explained by Viscount Ishii,
the Rapporteur, on the ground that the members of the League other
than the Mandatory “could not be forced against their will to submit
their difficulties to the Permanent Court”. This change was adopted
by the Council and the whole Mandate for South West Africa was
approved on 17 December 1920. It is thus seen that all those who had
anything to do with the original drafting or the final revision of the clause
took the implicit principle of judicial protection relating to the observance
of the mandate obligations by the respective mandatory Powers as a
matter of course and raised no objections whatever.

It should be stated, in addition, that the same adjudication clause
with its broad, comprehensive language and a practically identical text,
is embodied in all the ‘B’ and ‘C’ mandates, notwithstanding the marked
difference between the great variety of national or material interests
of the member States, as in the case of the Mandate for Palestine, and
the one single kind of national or individual interests relating to mission-
aries and their freedom to practise their calling, as in the case of the
Mandate for South West Africa (Article 5). This fact would seem to
support the view that Article 7 (2) of the latter Mandate, like similar
provisions in the other mandates of ‘B’ and ‘C’ categories, is intended
to provide a means primarily for the exercise by League Members of
their legal right or interest, through the judicial process, in the perfor-
mance of the mandate by the mandatory as to its obligations toward
the inhabitants of the mandated territory and toward the League of
Nations, and only secondarily for the judicial protection of the national
or material interests of the Members of the League of Nations.

There is indeed yet another fact which throws light on the point
of issue under consideration. The order in which the various obligations
of the Mandatory are stipulated in the mandate instrument for South
West Africa is not without significance. Thus the unquestionably most
important of these obligations—those relating to the promotion to the
utmost of the material and moral well-being and the social progress
of the inhabitants of the territory subject to the present Mandate—are
provided for in Article 2. Then follows Article 3 providing for the
prohibition of slave-trade and forced labour and the control of the
arms traffic and the prohibition of the supply of intoxicating spirits and
beverages to the Natives. Article 4 prohibits the military training of
the Natives, etc., and finally Article 5 for ensuring in the Territory
freedom of conscience and the free exercise of all forms of worship
and the admission of all missionaries, nationals of any States Members
of the League of Nations, to enter into, travel and reside in the territory

219
222 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

for the purpose of prosecuting their calling. After the stipulation of
these substantive obligations of the Mandatory follows Article 6 relating
to its adjectival obligations of submitting annual reports to the satis-
faction of the Council of the League, etc. At the end of the mandate
instrument comes Article 7, of which paragraph 1 stipulates the condition
for any modification of the terms of the Mandate and paragraph 2
provides the compromissory clause worded in broad comprehensive
terms as already noted above. It is therefore not unreasonable to infer
from this arrangement the varying degrees of importance which the
authors of the instrument attached in their minds to the different cate-
gories of obligations of the Mandatory and to conclude that the fact
that the compromissory provision with its all-embracing language
comes at the end, was intended to apply to all obligations undertaken
by the Mandatory and not merely to those under Article 5, thus further
confirming the comprehensive scope and purport of Article 7, para-
graph 2, as to “any dispute whatever ... relating to the interpretation or
the application of the provisions of the Mandate’’.

It will also be recalled that the possession of this legal right or interest
by the Applicants is the basis of the Court’s finding in the 1962 Judgment
that the dispute is one envisaged within the purport of Article 7, to
establish its jurisdiction. After recalling the rule of construction based
upon the natural and ordinary meaning of a provision and referring
to the provisions of Article 7 of the Mandate, which mentions “any
dispute whatever’ arising between the Mandatory and another Member
of the League of Nations “relating to the interpretation or the application
of the provisions of the Mandate’, the Court said:

“The language used is broad, clear and precise: it gives rise to
no ambiguity and it permits of no exception. It refers to any dispute
whatever relating not to any one particular provision or provisions,
but to ‘the provisions’ of the Mandate, obviously meaning all or
any provisions, whether they relate to substantive obligations of
the Mandatory toward the inhabitants of the Territory or toward
the other Members of the League or to its obligation to submit to
supervision by the League under Article 6 or to protection under
Article 7 itself.” (C.J. Reports 1962, p. 343.)

In fact earlier the Advisory Opinion of 1950 by emphasizing simul-
taneously “the essentially international character of the functions which
had been entrusted to the Union of South Africa” and the fact that
any Member of the League of Nations could, according to Article 7
of the Mandate, submit to the Permanent Court of International Justice
any dispute with the Union Government relating to the interpretation
or the application of the provisions of the Mandate, undoubtedly
implied the existence of a legal right or interest of the League Members
in the performance of the Mandate. Even the two judges who alone

220
223

SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

dissented with the Opinion of 1950 on the question of transfer of the
League’s supervisory functions to the General Assembly of the United
Nations, affirmed the possession of a legal interest by the members of

the

League of Nations in the observance of the obligations of the

Mandatory. Thus Sir Arnold (now Lord) McNair stated:

“Although there is no longer any League to supervise the exercise
of the Mandate, it would be an error to think that there is no
control over the Mandatory. Every State which was a Member of
the League at the time of its dissolution still has a legal interest
in the proper exercise of the Mandate. The Mandate provides
two kinds of machinery for its supervision—judicial, by means of
the right of any Member of the League under Article 7 to bring
the Mandatory compulsorily before the Permanent Court, and
administrative, by means of annual reports and their examination
by the Permanent Mandates Commission of the League.” (Z.C.J.
Reports, 1950, p. 158.)

Judge Read, in his separate opinion appended to the same Advisory
Opinion of 1950, put the matter of the legal rights of the members of
the League even more strongly. He stated:

“As a result of the foregoing considerations, it is possible to
summarize the position, as regards the international status of
South-West Africa and the international obligations of the Union
arising therefrom, after the termination of the existence of the
League:

First: the Mandate survived, together with all of the essential

and substantive obligations of the Union.

Second: the legal rights and interests of the Members of the
League, in respect of the Mandate, survived with one important
exception—in the case of Members that did not become parties
to the Statute of this Court, their right to implead the Union
before the Permanent Court lapsed.” (Italics added.) (bid.,
p. 169.)

It is also to be noted that the resolution of the Assembly of the League
of Nations on mandates adopted on 18 April 1946 at its final session
before dissolution, corroborates the above finding. As it will be recalled,
the final paragraph of this resolution reads:

221

“4. Takes note of the expressed intentions of the Members of
the League now administering territories under mandate to continue
to administer them for the well-being and development of the
peoples concerned in accordance with the obligations contained
in the respective Mandates, until other arrangements have been
224 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

agreed between the United Nations and the respective mandatory
Powers.”

The “expressed intentions” evidently refer to the official declarations
made by the representatives of the various mandatory Powers at the
meetings of the Assembly, 9-13 April 1946. It is unnecessary to reproduce
them here, since they were fully cited in the text of the 1962 Judgment.
Suffice it to say that they were all of the nature of a pledge to continue
to administer the respective mandated territories in accordance with
their international obligations and with the spirit of the respective
mandates.

This League session and the resolution it passed on the mandates
has more than ordinary meaning and significance with reference to the
question now under consideration. In the first place the Council of
the League which normally would, as its proper function, deal with the
question of the mandates held no meeting for the purpose and instead
“with the concurrence of all the members of the Council which are
represented at its present session joined the Assembly” in deciding
“that, so far as required, it will, during the present session, assume
the functions falling within the competence of the Council’’. This
would seem to confirm that the right to ensure the performance of the
mandate obligations by the mandatory Powers had always been under-
stood to be shared by the Assembly. Secondly, the pledges of the various
mandatory Powers to continue to administer their respective mandates
in accordance with the obligations stipulated thereunder as far as
possible were in effect made not so much to the Assembly as a body as
to the member States. For while the latter were meeting collectively
as the Assembly, it was the last time they assumed this character. The
dissolution of the League of Nations was by its own resolution to
take effect the day following and with it the Assembly, as well as the
Council and the Permanent Mandates Commission, equally disappeared
for good. If the pledges were to serve any purpose at all as to ensure
the observance of the Mandates by the mandatory Powers, they must
have been, and were in fact, intended to be addressed more effectively
to the individual member States, thereby confirming once more the
possession by the latter of a substantive right or legal interest in the
mandate performance in all cases.

Indeed. on the whole question of the existence of a legal interest of
each Member of the League of Nations in the mandates the analysis
and conclusion of Judge Read in connection with the Court’s Advisory
Opinion in 1950, to which some reference has just been made above,
are significant and illuminating. He divided the mandate obligations
into three classes.

“The first, and the most important, were obligations designed
to secure and protect the well-being of the inhabitants. They did
not enure to the benefit of the Members of the League, although

222
225 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

each and every Member had a legal right to insist upon their
discharge. The most important, the corner-stone of the mandates
system, was ‘the principle that the well-being and development
of such peoples forms a sacred trust of civilization’ a principle
which was established in paragraph 1 of Article 22 of the Covenant.

The second kind of obligation comprised those which were due
to, and enure to, the benefit of the Members of the League: e.g.,
in respect of missionaries and nationals.

The third kind of obligation comprised the legal duties which
were concerned with the supervision and enforcement of the first
and second. There was the compulsory jurisdiction of the Permanent
Court, established by Article 7 of the Mandate Agreement; and
there was the system of reports, accountability, supervision and
modification, under paragraphs 7, 8 and 9 of Article 22 and Arti-
cles 6 and 7 of the Mandate Agreement... .

These obligations have one point in common. Each Member of
the League had a legal interest, vis-a-vis the Mandatory Power,
in matters ‘relating to the interpretation or the application of
the provisions of the Mandate’; and had a legal right to assert
its interest against the Union by invoking the compulsory jurisdiction
of the Permanent Court (Article 7 of the Mandate Agreement).
Further, each member, at the time of dissolution, had substantive
legal rights against the Union in respect of the Mandate.’ (Z.CJ.
Reports 1950, pp. 164-165.)

A little further on he said that he regarded “as significant the survival
of the rights and legal interests of the Members of the League”; with
regard to this point, he observed:

“.... the same reasons which justify the conclusion that the Mandate
and the obligations. of the Union were not brought to an end by
the dissolution of the League, lead inevitably to the conclusion
that the legal rights and interests of the Members, under the Man-
date, survived. If the obligations of the Union, one of the ‘Manda-
tories on behalf of the League’, continued, the legal rights and
interests of the Members of the League must, by parity of reasoning,
have been maintained.”’ (ibid., p. 166.)

Thus from the foregoing account of the origin of the basic concept
of the mandates system, the background of events and circumstances
which contributed to its establishment, the history of the drafting and
incorporation of the adjudication clause in all the “B’ and ‘C? mandates
and the meaning and purport of the 18 April 1946 resolution of the
last session of the Assembly of the League of Nations as well as the
broad, comprehensive language of the provisions of Article 7 (2) of
the Mandate under consideration (and indeed of similar articles in
the other mandates) all point to the existence of a common intention of

223
226 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

the authors of the mandate system and the parties to the mandate
agreements to make it work and to ensure its effective working with
the necessary guarantees in the form of administrative supervision and
control by the Council of the League and judicial protection by the
Permanent Court through the exercise by Members of the League of
their legal right or interest in the performance of the mandates.

It has been maintained that the existence of such a common intention
was most unlikely when account is taken of the state of development
of the concept and institution.of compulsory jurisdiction in the period
of the early twenties and the general reluctance to assume such an
extensive and onerous obligation. But it should be noted that the
whole mandates system was at the time a new and novel idea. It was
contemporary with the incorporation of the principle of international
protection of labour in the Constitution of the International Labour
Organisation and a series of conventions which followed, recognizing
a legal interest of member States and conferring upon them “the right
to file a complaint with the International Labour Office” against any
other Member for “effective observance of any convention which both
have ratified’’. (Articles 26, 411 and 423 of the said Constitution of
the International Labour Organisation.) The minorities treaties con-
cluded during the same period for the protection of minority populations
in the newly created States and the newly transferred territories re-
cognized the legal interest of a Member of the Council of the League
of Nations in the observance of these treaties and obligated the State
responsible for the protection to accept compulsory jurisdiction of the
Permanent Court of International Justice in a dispute brought before
it by the other party thereto. (Hudson, Jnternational Legislation, Vol. I,
pp. 312-319.)

The basis concept of the mandates system was strongly opposed by
the prospective mandatories at first but it was insisted upon with equal
determination more particularly by its primary author, President Wilson.
However, once the principle was agreed upon, all parties appeared
to be in earnest to make the operation of the system an assured success
with its multiple guarantees for the observance of the mandate obliga-
tions. It would be incompatible with the principle of good faith to
suppose that the mandatory Powers (including the Respondent) having
voluntarily accepted the system did not intend really to co-operate for
its complete success by respecting the principle of judicial protection
embodied in it. That the opposite was the situation is evidenced by the
fact that neither the authors of the draft mandates nor the mandatory
Powers in approving the respective mandate agreements raised any
objection to the plain, all-embracing language of the adjudication
clause. On the contrary, the fact of uniform absence of objection on
their part to this language of the clause only makes it clear beyond
doubt that they all accepted the implicit principle as a matter of course—
as an inherently requisite feature of the mandates system itself.

224
227 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

On this point of ascertaining the common intention of the parties
to a legal instrument, it is pertinent to cite here what Judge Lauterpacht
wrote:

“Undoubtedly the treaty is the law of the adjudicating agencies.
But, at the same time, the treaty is law; it is part of international
law. As such it knows of no gaps. The completeness of the law
when administered by legal tribunals is a fundamental—the most
fundamental—rule not only of customary but also of conventional
international law. It is possible for the parties to adopt no regulation
at all. They may expressly disclaim any intention of regulating
the particular subject-matter. But, in the absence of such explicit
precaution, once they have clothed in the form of a legal rule and
once they have found themselves in a position in which that subject-
matter is legitimately within the competence of a legal tribunal, the
latter is bound and entitled to assume an effective common intention
of the parties and to decide the issue. That common intention is
no mere fiction.”

After citing the Advisory Opinion of the Permanent Court of Inter-
national Justice on the Interpretation of the Convention of 1919 concerning
Employment of Women during the Night and the Advisory Opinion
of the same Court on the Competence of the International Labour Organi-
sation to Regulate Incidentally the Personal Work of the Employer, he
continued:

“The Court admitted that the treaty in question did not contain
a provision expressly conferring upon the Organisation jurisdiction
in such a very special case as the present. But it gave an affirmative
answer to the question put to it for the reason that such competence
of the International Labour Organisation was essential to the
accomplishment of the purpose of the Organisation as revealed in
the constitution.

In these and similar cases the common intention in relation
to the particular case must be derived from the common intention
of the Treaty as a whole—from its policy, its object and its spirit . . .”?
(“Restrictive Interpretation and the Principle of Effectiveness in
the Interpretation of Treaties’’, in British Year Book of International
Law, 1949, Vol. XXVI, pp. 48-85, at p. 79.)

The principle stressed in the above passage is a fortiori applicable
to the point of issue under consideration. There is no explicit provision
wanting. On the contrary, Article 7 (2) of the Mandate for South West
Africa stands out not only to sanction the right of action in the case
of the Applicants as Members of the League of Nations but also to
bear witness to the implicit existence of a common intention of the
patties to the mandate agreement to recognize a legal right or interest

225
228 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

of such Members in the observance of the mandate agreement by the
Respondent.

Moreover, while it may be true that acceptance of the concept of a
sacred trust of civilization in and of itself does not necessarily imply
more than a moral or humanitarian obligation to respect it, once this
concept is made the “‘corner-stone”’ of the mandates system and im-
plemented in the legal instruments based upon it such as Article 22
of the Covenant and Article 7 (2) of the Mandate Agreement for South
West Africa, full account must be taken of this fact in interpreting
the legal relations, the rights and obligations of the parties to these
instruments. Such a course does not mean, nor could be said to imply,
judicial legislation. It is only a legitimate application of the recognized
canons of interpretation, in order to give full effect, as regards the
Mandate, to “its policy, its object and its spirit”.

In this connection it is also appropriate to recall what this Court
said of the Genocide Convention:

“In such a convention the contracting States do not have any
interests of their own; they merely have, one and all, a common
interest, namely the accomplishment of those high purposes which
are the raison d’étre of the Convention. Consequently, in a con-
vention of this type one cannot speak of individual advantages
or disadvantages to States, or of the maintenance of a perfect
contractual balance between rights and duties. The high ideals
which inspired the Convention provide, by virtue of the common
will of the parties, the foundation and measure of all its provisions.”
U.C.J. Reports 1951, p. 23.)

The Mandate for South West Africa, like all other mandates, is
based upon the principles and provisions of the mandates system as
conceived by its authors and as subscribed to by all Members of the
League of Nations, including the Respondent, as parties to the Covenant,
which is a multilateral treaty. By their common will the high ideals
which inspired Article 22 of this treaty, provide “‘the foundation and
measure of all its provisions”.

The fact that only one case was brought to the Permanent Court of
International Justice by any Member of the League of Nations during
the 25 years of its existence under an adjudication clause similar to
Article 7 of the Mandate for South West Africa (Article 26 of the
Palestine Mandate) in respect of alleged injury to the material interests
of a national of the Applicant and that no recourse was ever made
to the Court to invoke its protection and ensure due observance by
the mandatory Power of its substantive obligations under a given mandate
towards the inhabitants of the mandated territory does not necessarily
prove that individual League Members had no legal right or interest
in such observance. As stated by Judge Read in his separate opinion
in 1950, when referring to the obligation of the Union of South Africa

226
229 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

to submit to the compulsory jurisdiction of this Court in the case of a
dispute relating to the interpretation or the application of the provisions
of the Mandate under the provisions of Article 7 of the mandate agree-
ment and Article 37 of the Statute, reinforced by Article 94 of the
Charter:

“The importance of these provisions cannot be measured by
the frequency of their exercise. The very existence of a judicial
tribunal, clothed with compulsory jurisdiction, is enough to ensure
respect for legal obligations.” (C.J. Reports 1950, p. 169.)

The legal right or interest of the League Members in the performance
of the mandate obligations by the Mandatory has always existed though
it might appear to be latent. For so long as the conflict of views on
a given subject-matter between the Council of the League of Nations
and the Mandatory, either as an ad hoc or as a regular member of it,
continued to be under discussion and the possibility of reaching an
eventual agreement remained, there was no occasion for any member
State to resort to judicial action under Article 7, paragraph 2, of the
Mandate. For example, the objection of the Mandates Commission to
the statement in the preamble of a Frontier Agreement concluded between
the Union and Portugal relating to the boundary between Portuguese
Angola and the mandated territory that ‘the Government of the Union
of South Africa, subject to the terms of the Mandate, possesses sovereignty
over the Territory of South West Africa” was raised at its meetings
every year in 1926, 1927, 1929 and 1930. After the Council adopted
resolutions on the basis of the Commission’s reports and no word of
acceptance came from the Mandatory Power, the Commission continued
to press for a reply. Finally, “the Union of South Africa, by a letter of
16 April 1930, stated its acceptance of the definition of the powers of
the Mandatory contained in the Reports of the Council”. .C_J. Pleadings,
1950, p. 198.) However, if the Mandatory had persisted in its own view
on this question to the end even after the Council should have obtained
an advisory opinion of the Court confirming the interpretation by the
Council as being in complete conformity with the Covenant and the
mandate agreement, there was no certainty that no member State of the
League of Nations, in the exercise of its substantive right or legal
interest in the performance of this Mandate, would have brought an
action in the Permanent Court to obtain a binding decision on the legal
question involved in the dispute with the Mandatory. The infrequency
of exercising this legal right or interest does not in any sense prove its
non-existence.

Nor is it easy to appreciate the cogency or relevance of the argument
to the effect that if there were a necessity for judicial protection of the
sacred trust under the mandates system the same necessity must exist
under the trusteeship system, on the ground that the resolutions of.the
United Nations General Assembly, although they can be adopted
without the concurrence of the administering authority are, when so

227
230 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

adopted, only recommendatory in character and have no binding force
and yet the jurisdictional clause embodying the right of action of in-
dividual member States to invoke the Court is wholly absent from
certain trusteeship agreements falling within the functions of the General
Assembly.

Manifestly this argument underestimates the significance of the
differences in the basic scheme of supervision and control relating to
the implementation of the trusteeship agreements as compared with
that which was embodied in the mandates system. It is not necessary
to enumerate them here; it suffices to note briefiy that under Article 18
of the United Nations Charter decisions of the General Assembly on
important questions are made simply by a two-thirds majority in con-
trast with the requirement of a unanimous vote in the Council of the
League of Nations, as also in the Assembly, including, in any matter
relating to a Mandate, the affirmative or non-dissent vote of the manda-
tory Power, particularly, in the Council, either as a regular or ad hoc
member. Although it is true that the resolutions of the General Assembly
relating to trust territories as in many other matters are usually passed
in the form of recommendations, the latter are far from being only of
the character of a pious wish or moral persuasion. Pursuant to Article
88 of the Charter the Trusteeship Council formulates a questionnaire
on the political, economic, social and educational advancement of the
inhabitants of each trust territory and, in the language of this provision:

“the administering authority for each trust territory within the
competence of the General Assembly shall make an annual report
to the General Assembly upon the basis of such questionnaire”.

In the individual trusteeship agreements it is either expressly stipulated,
as, for example, by Article 16 of the Trusteeship Agreement for the
Territory of Togoland under British Administration, of 13 December
1946, that:

“The Administering Authority shall make to the General As-
sembly of the United Nations, an annual report on the basis of a
questionnaire drawn up by the Trusteeship Council in accordance
with Article 88 of the United Nations Charter. Such reports shall
include information concerning the measures taken to give effect to
suggestions and recommendations of the General Assembly and the
Trusteeship Council...” (Italics added.)

Or it is implicitly provided, as in Article 8 of the Trusteeship Agreement
for the Territory of New Guinea of 13 December 1946:

“The Administering Authority undertakes, in the discharge of
its obligations under Article 3 of this agreement [undertaking to
administer the Territory in accordance with the provisions of the

228
231 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

Charter and in such a manner as to achieve, in the Territory, the
basic objectives of the International Trusteeship System which
are set forth in Article 76 of the Charter]:

1. To co-operate with the Trusteeship Council in the discharge
of all the Council’s functions under Articles 87 and 88 of the Char-
ter;...”

In practice the General Assembly also keeps a close watch and calls
upon each administering authority concerned through the Trusteeship
Council to indicate in its annual report what measures it has adopted
to implement the suggestions and recommendations of the General
Assembly and the Trusteeship Council. For example, resolution 323 (IV)
of the General Assembly of 15 November 1949 resolves:

“6. To ask the Trusteeship Council to include in its annual
reports to the General Assembly a special section dealing with the
implementation by the administering authorities of its recommen-
dations concerning the improvement of social conditions in Trust
Territories, the abolition of corporal punishment and, in particular,
the action taken in pursuance of the recommendations contained
in paragraph 5 [abolition of all discriminatory laws or practices].”’

Again, paragraph 7 of General Assembly resolution 324 (IV) of 15
November 1949 recommends to the Trusteeship Council—

“to include in its annual reports to the General Assembly a special
section on the manner in which the Administering Authorities
have implemented resolution 36 (TIT) on the provision of information
concerning the United Nations to the peoples of the Trust Terri-
tories, resolution 83 (IV) on educational advancement in Trust
Territories, free primary education and the training of indigenous
teachers, and resolution 110 (V) on higher education in Trust
Territories in Africa and, generally, on the implementation of the
Council’s recommendations in the field of education”.

The few illustrations given above suffice to show that in matters
relating to the observance of the Charter and the obligations under
the trusteeship agreements the resolutions of the General Assembly,
though put in the form of recommendations, constitute general di-
rectives which the respective administering authorities are expected to
observe and implement in practice. Whether these recommendations
are to be considered as embodying legal obligations or quasi-legal
obligations, is of little practical import in view of the power and authority
of the General Assembly under the Charter in general and under the
trusteeship system in particular to exercise its supervisory functions
over the administration of the trust territories other than those placed
under the supervision of the Security Council. In all events, they are
expected to be observed and implemented by the administering au-
thorities concerned. If the latter should fail to implement a recommen-
dation, they must give satisfactory reasons, failing which the General

229
232 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

Assembly continues to call on them to implement the recommendation
or recommendations in question. There may be or are one or more
administering authorities who continue to disregard a given recommen-
dation, but such failure to respect their own undertaking to co-operate,
as is called for by Article 88 of the Charter or the relevant provision
of a given trusteeship agreement, do not constitute proof that a recom-
mendation of the General Assembly in and of itself has no binding
force; it only demonstrates their unwillingness for one reason or another
to discharge their freely accepted duty of co-operation.

Even on the general question of the binding force of the resolutions
of the General Assembly, it has been affirmed in conclusion on the basis
of a comprehensive study that although there is in the Charter no express
undertaking to accept recommendations of the General Assembly
similar to the agreement in Article 25 to accept and carry out decisions
of the Security Council, “it cannot be said that the Charter specifically
negates such an obligation, and it may be possible to deduce certain
obligations from the Charter as a whole which it would be impossible
to establish from an express undertaking’. (“The Binding Force of a
Recommendation of the General Assembly of the United Nations” by
F. B. Sloan, in British Year Book of International Law, 1948, pp. 1-34,
at p. 14.) This is a fortiori true in respect of a recommendation of the
General Assembly dealing with matters connected with the trusteeship
system and trusteeship agreements, under which the administering
authorities have expressly undertaken to co-operate with the General
Assembly and the Trusteeship Council in the exercise of their functions
of supervision and control.

Moreover, the fact that under the trusteeship system, because of the
differences in its voting procedure for taking decisions as compared
with the unanimity rule under the mandates system both in the Council
and the Assembly of the League of Nations, there is no necessity for
judicial protection of the sacred trust assigned to the administering
authority, does not assist in any way to demonstrate the claimed non-
existence of a vital need for such protection under the mandates system.
The basic structures of the two systems are different though their under-
lying concepts and principles correspond to each other.

For the reasons stated above, it is to be concluded that the Applicants
as member States of the League of Nations under the mandates system
as stipulated in Article 22 of the Covenant and implemented in respect
of South West Africa by the Mandate Instrument of 17 December 1920,
possess a substantive right or legal interest in the observance by the
Respondent of all its obligations thereunder.

Il

Having arrived at the foregoing conclusion, I deem it incumbent
upon me, if not to deal with all the issues presented in the submissions

230
233 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

of the two Parties, at least to reiterate and further elucidate the two
cardinal principles of the mandates system, for they constitute the broad
basis of the Mandate for South West Africa, as it was also that of all
the other mandates. They are the pillars of the whole system. Their
importance cannot be over-stressed: full account of them must be taken
in determining the intentions of its authors or in interpreting any of
its provisions. It is the more necessary, in my view, to emphasize them
here again because the question of this Mandate in one aspect or another
has been raised before the Court at least five times in the past 15 years.
The instant cases alone have lasted over five years since the Applications
were first filed on 4 November 1960.

One of the two principles is, in the words of Article 22, paragraph 1,
of the Covenant, “the principle that the well-being and development of
such peoples form a sacred trust of civilization”. Manifestly, it was
consideration of this basic principle which accounts for the fact that
the very first obligation of the Mandatory is stated in the second para-
graph of Article 2 of the mandate agreement as follows:

“The Mandatory shall promote to the utmost the material and
moral well-being and the social progress of the inhabitants of the
territory subject to the present Mandate.”

Whatever power and authority the Mandatory possesses under the
Mandate are clearly not conferred to serve its own ends or to enure
to its own benefit or advantage, but solely for the purpose of enabling
it to fulfil its obligations. Any policy it adopts to administer the mandated
Territory is subject, among others, to this overriding obligation. Thus
the policy of apartheid or separate development (here I refer, not to
such policy as is in operation in South Africa, with which the Court is
not called upon to deal, but only to that which has been and is pursued
in South West Africa) should be examined in the light of this primary
obligation. The laws, regulations and measures of the Union (now
Republic) of South Africa are relevant to the instant cases only in so far
as they, by official proclamations, have been and are applied or made
applicable to the mandated Territory.

From the undisputed facts presented in the written and oral pleadings
of the Parties and in the testimony and cross-examination of the wit-
nesses and experts before the Court,.it appears that this policy, as
constituted by the said laws, regulations and measures applied or appli-
cable to South West Africa, consecrates an unjustifiable principle of
discrimination based on grounds of race, colour or ethnic origin in
establishing the rights and duties of the inhabitants of the Territory.
It is applied to the life, work, travel and residence of a non-White or
a Native in the Territory. It is enforced in matters relating, for example,

231
234 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

to the ownership of land in the so-called Police Zone, mining and the
mining industry, employment in the Railways and Harbours Adminis-
tration, vocational training and education.

Quite apart from considerations of an international norm or standard
of non-discrimination in general international law of today or in the
particular sphere of the trusteeship system of the United Nations, such
discrimination as practised by the Mandatory was consistently criticized
and deprecated even in the days of the Permanent Mandates Commission
of the League of Nations.

The ill effects and general detriment produced by the policy of apart-
heid or separate development upon the vast majority of the people
(452,254 non-Whites: 73,464 Whites) of the Territory are great and
far-reaching. They are neither marginal nor minimal, as has been claimed.
Nor are they justified by arguments based upon the principle of protection,
the principle of reciprocity, or the principle of compensation. It is a
self-evident truth that a whole consists of its parts and the parts make
up the whole. Any nation, community or society is made up of its indi-
vidual members. It can be a contented, progressive and developed
nation or community or society only when the mass of its individual
members enjoy well-being and achieve progress and advancement on
the basis of equality before the law. The individuals’ dissatisfaction and
detriment arising from their discriminatory treatment by law inevitably
produce adverse effects, however marginal, on the collectivity. In view
of the “sacred’’ mission to enable the peoples of the mandated territories
“to stand by themselves under the strenuous conditions of this modern
world” (Article 22 of the Covenant), and of the explicit obligations of
the Mandatory, stipulated in Article 2 of the Mandate for South West
Africa, to do its utmost to attain the objective of self-determination,
it is not unreasonable to expect that after 40 years of administration of
the Territory by the Mandatory, the people thereof would have attained
a substantial degree of political development. Yet it appears from the
record that with the possible exception of the Rehoboth Basters (11,257)
who have a semblance of limited local self-government in their district,
none of the non-White groups are granted any significant measure of
the franchise. Even the Ovambos (1960 census figures: 239,363), whose
group makes up more than 40 per cent. of the total population of the
Territory (526,004) do not enjoy any substantial measure of local self-
government. As the Odendaal Commission of Enquiry, a government-
appointed body, has reported (January 1964) in connection with its
recommendation to relax the control on the liquor traffic: “today they
have progressed so far on the road of development that the Commission
has recommended that they be granted an advanced form of self-govern-
ment; and, secondly, that if the Commission failed to comply with the
strong representation made by all groups, the latter would not only be
bitterly disappointed but would even be aggrieved.” (Odendaal Report,
p. 487.)

232
235 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

On the other hand the White group, since the enactment of the South
West Africa Constitution Act, 1925, has been exercising a right of self-
government through the Legislative Assembly of South West Africa
constituted by members they elect periodically. This legislative organ,
to which the non-White groups are not entitled to elect representatives,
is empowered to make laws for the Territory to cover all matters except
those reserved in the said Act, including Native Affairs, railways and
harbours, and certain other matters.

The record thus shows that the policy of apartheid or separate de-
velopment, as pursued in South West Africa, as far as the non-White
groups are concerned, has not been and is not compatible with the basic
principle of the “sacred trust of civilization” or with the Respondent’s
obligation under Article 2 of the Mandate “‘to promote to the utmost
the material and moral well-being and the social progress of the in-
habitants of the territory subject to the present Mandate”.

The second cardinal principle of the mandates system is international
accountability for the performance of the sacred trust. It is broadly
sanctioned by paragraphs 7, 8 and 9 of Article 22 of the Covenant and
more concretely by the provisions of Articles 6 and 7 of the mandate
agreement. By virtue of the said Article 6 requiring the Mandatory to
“make to the Council of the League of Nations an annual report to
the satisfaction of the Council” on its administration of the mandated
territory and similar provisions in the other Mandates, this body, by
its resolution of 31 January 1923, also adopted a set of rules cailing
upon the Mandatories to transmit petitions from the inhabitants of
each mandated territory to the Permanent Mandates Commission. In
short, international accountability necessarily comprises the essential
obligations of submission to international supervision and control of
the mandatory’s administration of the mandated territory and acceptance
of the compulsory jurisdiction of the Permanent Court in any dispute
between it and another Member of the League of Nations relating to
the interpretation or the application of the provisions of a given mandate.

These obligations constitute a fundamental feature of the mandates
system. The dissolution of the League of Nations and the disappearance
of the Council and the Permanent Court did not terminate them. By
virtue of Article 37 of the Statute the compulsory jurisdiction of the
Permanent Court was transferred to the present Court. In regard to the
obligation of international accountability as embodied in the relevant
provisions of the Covenant and the Mandate for South West Africa,
it had, by virtue of the principle of severability under international law,
remained in existence, though latent after the disappearance of the
Council and the Permanent Mandates Commission of the League. It
only required an arrangement as envisaged in the resolution on mandates
unanimously adopted by the Assembly of the League of Nations at its
last meeting on 18 April 1946, including the concurrence of the Re-
spondent.

233
236 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

Tt will be recalled that as early as April 1945 at San Francisco, about
a year before the dissolution of the League of Nations, when the Charter
of the United Nations was being drafted, the Respondent had apparently
considered the proposed new international organization to be of an
importance equal with, if not greater than, that of the League at Geneva,
and announced to the San Francisco Conference its intention to incor-
porate South West Africa as part of the Union of South Africa. In the
first General Assembly of the United Nations in 1946 it submitted a
formal proposal of incorporation for approval. When this proposal
was rejected, it, while expressing regret and disappointment, announced
that it would continue to submit reports on its administration of the
mandated territory of South West Africa as it had done before vis-a-vis
the League of Nations.

Although the Respondent, in submitting the reports, stated that the
action was voluntary on its part and for information only such as pro-
vided for by Article 73 (e) of the Charter of the United Nations regarding
non-self-governing territories, the legal effect of its declaration and act
acknowledging the General Assembly as the competent international
organ in the matter of the Mandate for South West Africa, in view of
its obligation of international accountability under Article 6 of the
Mandate, obviously cannot be determined unilaterally by it alone
(Article 7 (1)), just as the content and scope of its obligations under
that instrument cannot be governed by its own interpretation of Article 7
(2) of the Mandate. Nor could the question of the validity of its subse-
quent declaration to discontinue further reports to the General Assembly
on its administration of the mandated territory, in the actual circum-
stances, be resolved solely by itself without regard to the attitude and
action of the General Assembly.

The General Assembly, on its part, notwithstanding its earlier hesi-
tation (resolution XIV-I, clause 3C, of 12 February 1946), definitely
undertook to exercise its powers and functions under the Charter and
to deal with the matter of the Mandate for South West Africa, as evi-
denced by resolution 65 (I) of 14 December 1946, declaring itself “unable
to accede to the incorporation of the territory of South West Africa in
the Union of South Africa”. By resolution 141 (II) of i November 1947,
it took note of the Respondent’s decision not to proceed with the in-
corporation but to maintain the status quo. In fact the competence and
determination of the General Assembly to exercise supervision and to
receive and examine reports relating to the administration of South
West Africa under the Mandate were also confirmed by resolutions 227
(IIT) of 26 November 1948 and 337 (IV) of 6 December 1949.

It appears clear from the foregoing statements and official acts of the
Mandatory as well as the General Assembly that there was, by necessary
implication, consent and agreement on the part of both parties in the
matter of exercise of supervisory functions by the latter of the adminis-
tration of the Territory by the former.

234
237 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

Moreover, as an original Member of the United Nations, the Respon-
dent had not only participated in the drafting of the Charter including
Chapters XII and XIII relating to the international trusteeship system
as well as Chapter XI regarding non-self-governing territories and
accepted the principles underlying it, but had, by joining in the unanimous
vote of the Assembly of the League of Nations to adopt the final reso-
lution of 18 April 1946 on mandates also accepted the understanding
embodied in this act. Paragraphs 3 and 4 of this resolution read:

“3. Recognizes that on the termination of the League’s existence,
its functions with respect to the mandated territories will come
to an end, but notes that Chapters XI, XIT and XIII of the Charter
of the United Nations embody principles corresponding to those
declared in Article 22 of the Covenant of the League;

4. Takes note of the expressed intentions of the Members of the
League now administering territories under Mandate to continue to
administer them for the well-being and development of the peoples
concerned in accordance with the obligations contained in the
respective Mandates, until other arrangements have been agreed
between the United Nations and the respective mandatory Powers.”

For by paragraph 3 of the above-cited resolution, the Respondent, like
the other mandatory Powers and remaining Members of the League,
recognized the correspondence to each other of the principles of the
trusteeship system and the mandates system and by paragraph 4 it
undertook to make an arrangement with the United Nations by mutual
agreement, relating to the Mandate for South West Africa.

Tt is true that the arrangement which the Respondent had envisaged
then was for incorporation of the mandated territory into the Union
of South Africa. But, as seen earlier, the Respondent, having failed to
obtain approval of the proposed incorporation, expressly undertook
to continue to send annual reports on its administration in recognition
of the General Assembly’s supervisory power over the Mandate, because,
to quote its earlier words in the Assembly of the League of Nations:

“The Union Government will nevertheless regard the dissolution
of the League as in no way diminishing its obligations under the
Mandate, which it. will continue to discharge with the full and
proper appreciation of its responsibilities, until such time as other
arrangements are agreed upon concerning the future status of
the Territory.”

By its own initiative the Respondent effected an arrangement with the
General Assembly as seen above and as envisaged in paragraph 4 of the
League resolution as cited earlier. Further, in a memorandum sent
by the South Africa Legation in Washington to the Secretary-General
of the United Nations on 17 October 1946, it was likewise stated, though
the League had at that time already disappeared: “This responsibility

235
238 SOUTH WEST AFRICA (DISS. OP. WELLINGTON KOO)

of the Union Government as Mandatory is necessarily inalienable.”

The declaration of the Mandatory’s representative in the League
Assembly cited above was likewise repeated by the Prime Minister of
the Union in a statement to the Fourth Committee of the General
Assembly of the United Nations on 4 November 1946.

In view of the foregoing account of the declarations and conduct
of the Respondent, expressly or implicitly recognizing the competence
and the supervisory authority of the United Nations General Assembly
in the matter of the Mandate of South West Africa, its present failure
to continue to submit annual reports to it and to accept its supervision
is incompatible not only with its basic obligation under Article 6 of the
Mandate and with its undertaking toward the League Assembly at its
final session but also with its obligations under the United Nations
Charter and its undertaking toward the General Assembly.

(Signed) V. K. WELLINGTON Koo.

236
